The opinion of the court was delivered by
Harvey, C. J.:
Each of sixteen insurance companies, incorporated under the laws of a state other than Kansas and previously admitted to do business in this state, brought mandamus proceedings in this court seeking an order compelling the commissioner of insurance of this state to issue to them respectively a certificate of authority to do business in this state during 1945 without payment on their part of the premium taxes on their 1944 business (and some of them without payment of the license fees for their agents), which payments our statutes (G. S. 1935, 40-252 B, 40-253) require as conditions precedent to the issuance of such certificates; and in addition thereto the fire insurance companies seek such certificates without the payment of the firemen's relief-fund tax which our statutes (G. S. 1935, 40-1701 and G. S. 1943 Supp. 40-1702, 40-1703) require as a condition precedent to the issuance of such certificates. Other insurance companies similarly situated have intervened. Only three of the cases, Nos. 36,428, 36,445 and 36,448, are fully abstracted. The other plaintiffs and the intervenors have stipulated to abide the result in some one of the three cases. (See Note 1 for more detailed statement.)
Plaintiffs contend that our statutes above cited, though previously regarded as valid and complied with by plaintiffs, were rendered void by the decision of the Supreme Court of the United States, June 5, 1944, in U. S. v. Underwriters Assn., 322 U. S. 533, 64 Sup. *303Ct. 1162, 88 L. Ed. 1440. They further contend that by Public Law No.. 15 of the 79th Congress, first session (set out in Note 2), congress exceeded its powers, and that in any event the law has no effect upon the questions here involved.
Shortly stated, our statute (G. S. 1935, 40-252 B) provides that insurance companies organized under the laws of any other state, territory or country shall pay the following annual fees: For filing annual statement, $50; for state school fund, $50; for renewal of certificate of authority, $1, and $2 for each agent’s license issued or renewed, and in addition thereto shall pay a tax upon all premiums received during the preceding year at the rate of two per cent; and G. S. 1935, 40-253, provides that when the laws of a state under which the insurance company was incorporated require the payment of greater taxes, etc., from insurance companies of other states than is required by the existing laws of this state, then such companies shall pay the taxes, etc., which would be required by a company organized in this state in order to do business in such other state. These provisions were first put into our law in 1871 (Laws 1871, ch. 93, § 17) and with slight amendments, not necessary to note, have continued to be a part of the laws of this state. That portion of the law of 1871 which is now G. S. 1935, 40-253, was attacked in the case of Phoenix Ins. Co. v. Welch, 29 Kan. 672 (opinion by Brewer, J.), as being unconstitutional upon the grounds, (1) that its validity depends upon the legislation of some other state, and (2) that it conflicts with section 1 of article 11 of our constitution relating to equality of taxation. The court held the legislature has authority to pass a law the operation of which is by its terms made to depend upon a contingency, even though that contingency be some action of the legislature of another state; and further held that the fees and charges required by the statute are in the nature of licenses, and as such are not subject to the constitutional provision of equality of taxation. On the first point the decision was cited and followed in City of Pittsburg v. Robb, 143 Kan. 1, 53 P. 2d 203, where one of our statutes was made contingent upon an act of congress. In the opinion (29 Kan. 674-5) the court took note of the fact that the provision in question is referred to in insurance circles as “a retaliatory” clause, and said:
“It seems to us more justly to be deemed a provision for reciprocity. It says, in effect, that while we welcome all insurance corporations of other states to the transaction of business within our limits, we insist upon a like welcome *304elsewhere, and that if other states shall attempt, directly or indirectly, to debar our corporations from the transaction of insurance business within their borders, we shall meet their corporations with the same restrictions and disability. It is, in brief, an appeal for comity; a demand for equality. As such, it is manifestly fair and just. It arouses no sense of injustice, and simply says to every other state in the Union: ‘We will meet you on the basis of equality and comity, and will treat you as you treat us.’ ”
This decision has stood throughout the years. Our later cases dealing with this statute have involved its application to the facts involved or to methods of computation of the tax. (State, ex rel., v. Wilson, 102 Kan. 752, 172 Pac. 41; Employers Casualty Co. v. Hobbs, 149 Kan. 774, 89 P. 2d 923; Pacific Mutual Life Ins. Co. v. Hobbs, 152 Kan. 230, 103 P. 2d 854; Employers Casualty Co. v. Hobbs, 152 Kan. 815, 107 P. 2d 715; Equitable Life Assurance Society v. Hobbs, 154 Kan. 1, 114 P. 2d 871; Equitable Life Assurance Society v. Hobbs, 155 Kan. 534, 127 P. 2d 477, and State, ex rel., v. Hobbs, 158 Kan. 320, 147 P. 2d 721.) In some of these cases the court had occasion to quote from Phoenix Ins. Co. v. Welch, supra, and reaffirmed the purpose and validity of the statute.
These fees and taxes were used only to support the insurance department (Laws 1871, ch. 93, §17), but that was soon changed (Laws 1875, ch. 112, § 3), and now they are turned into the state’s general revenue fund. The insurance department is maintained by appropriation from the general fund. The amount has increased irregularly from less than $6,000 for 1871 to $1,480,884.68 in 1943 (74th Annual Report of the Commissioner of Insurance, p. 19), of which amount $1,210,709.17 was premium taxes. For many years these receipts have been and still are a substantial source of income for the conduct of the state’s business. Most other states have similar laws, some older than ours, and have used the fees and taxes collected much as we have used those collected in this state. Under these statutes the gross premium taxes on insurance companies yielded to the states approximately $123,000,000 in 1943 (State Tax Collection of 1943, published by Bureau of Census). These state laws for the collection of fees and taxes from insurance companies consistently have been held valid by the state and federal courts for almost one hundred years. This is conceded by plaintffs. The validity of none of them was specifically involved or held invalid by the Supreme Court in U. S. v. Underwriters Assn., supra.
Our firemen’s relief-fund statute was first enacted in 1895 (Laws *3051895, ch. 363), embodied in our insurance code of 1927 (Laws 1927, ch. 231), and amended in 1941 (Laws 1941, ch. 257), and appears now as G. S. 1935, 40-1701 and G. S. 1943 Supp. 40-1702 to 40-1707. Shortly stated, it requires fire insurance companies organized under the laws of any other state or country authorized to do business in this state and doing business in an incorporated city or township maintaining a fire department to pay an annual tax of $2 upon $100 of its premiums to be used for a disability and pension fund for firemen disabled in the performance of their duties. Its purpose was to aid municipalities in providing a more stable and experienced personnel for their fire departments, and thus lessen the loss from fire in congested areas. This plan of increasing the efficiency of the fire departments of municipalities has proved effective and beneficial to insurers. Its validity has never heretofore been questioned. The amount of tax collected under these statutes during the year 1943 was $94,592.34. This was disbursed by defendant to the municipalities where it had been collected. (74th Annual Report of Commissioner of Insurance, pp. 15-17.)
The principal contention of counsel for plaintiffs is that the effect of the decision in the case of U. S. v. Underwriters Assn., supra, is to render void all of our statutes involved herein prescribing fees and taxes to be paid by foreign insurance companies. While differently worded in the briefs, it is succinctly stated in the brief in case No. 36,445, where, after referring to our statutes and similar statutes of other states and decisions of courts thereon, it is said:
“The list of state and Federal eases sustaining the state in the exercise of these powers is long and almost unbroken. All that line of decisions is now obsolete. It is past history. It need not be hashed over. It is now settled beyond further argument that the insurance business is commerce and if conducted in two or more states by a company, that company is engaged in interstate commerce.”
We think the point is not well taken. The opinion of the court upon which plaintiffs rely does not sustain that view. It specifically refers to the contention sometimes made that if any aspect of the business of insurance be treated as interstate commerce, then all control over it is taken from the states and the legislative regulations which this court has heretofore sustained must be declared invalid, and says: “Accepted without qualification, that broad statement is inconsistent with many decisions of this court,” citing Crutcher v. Kentucky, 141 U. S. 47, 11 S. Ct. 851, 35 L. Ed. 649; Atlantic Refining Co. v. Virginia, 302 U. S. 22, 58 S. Ct. 75, 82 L. Ed. *30624; and McGoldrick v. Berwind White Co., 309 U. S. 33, 60 S. Ct. 388, 84 L. Ed. 565, which cases cite many other authorities to the same effect.
The opinion continues:
“It is settled that, for Constitutional purposes, certain activities of a business may be intrastate and therefore subject to state control, while other activities of the same business may be interstate and therefore subject to federal regulation. .... In marking out these activities the primary test applied by the Court is not the mechanical one of whether the particular activity affected by the state regulation is part of interstate commerce, but rather whether, in each case, the competing demands of the state and national interests involved can be accomodated (citing authorities). And the fact that particular phases of an interstate business or activhy have long been regulated or taxed by states has been recognized as a strong reason why, in the continued absence of conflicting Congressional action, the state regulatory and tax laws should be declared valid.” (Citing authorities.) (p. 548.)
And later in the opinion it was said:
“The argument that the Sherman Act necessarily invalidates many state laws regulating insurance we regard as exaggerated.” (p. 562.)
We note, also, that the court did not overrule Paul v. Virginia, 8 Wall. 168, 19 L. Ed. 357, and other cases commented upon in the opinion or cited in the note thereto, which sustained state statutes regulating or taxing insurance companies. The court criticized a reason given by the court (in some instances, at least, not necessary to the decision) to the effect that insurance is not commerce, and it specifically distinguished those cases from the case then before the court.
The court pointed out that none of those cases “involved an act of congress which required the court to decide the issue whether the commerce clause grants to congress the power to regulate insurance transactions stretching across state lines,” and said: “Today for the first time in the history of the court that issue is squarely presented and must be decided.”
We have no adverse criticism of the opinion of the court in U. S. v. Underwriters Assn., supra; we seek only to understand it. We have no difficulty in understanding it unless we center our minds upon inferences possible to be drawn from the decision rather than upon the decision itself. We think counsel for plaintiffs have predicated these actions upon the inference they have drawn from the opinion that the court, having held insurance is commerce, it necessarily follows, that our state laws in question are invalid. As we *307have seen, the court in its opinion specifically negatived that view. It did not pass upon the validity of any state law regulating or taxing insurance companies.
In the opinion in U. S. v. Underwriters Assn., supra, it was said the record before the court “presents two questions and no others: (1) Was the Sherman Act intended to prohibit conduct of fire insurance companies which restrains or monopolizes the interstate fire insurance trade? (2) If so, do fire insurance transactions which stretch across state lines constitute 'Commerce among the several States’ so as to make them subject to regulation by Congress under the Commerce Clause?” (Italics supplied.) • We are not concerned with the first of these questions, but note that it appears to have been the one upon which the members of the court were divided. We emphasize two phrases in the above quotation, for they seem to make it clear that the court limited the matters determined by its opinion to two, and that the second one was further limited to “insurance transactions which stretch across state lines.” In short, the court-was not attempting to determine anything with reference to the regulation or taxation of insurance companies by a state. Neither was it attempting to decide anything about the business of insurance conducted within a state. Plaintiffs stress the language of the opinion respecting local transactions as being part “of a chain of events.” This was used in describing the charge of the indictment; and further to point out that if so, that would not destroy the interstate character of the business then being considered by the court. We find no justification for plaintiffs’ conclusions to the effect that the court held all of the local business of insurance, considered alone, to be interstate business. No such claim had been made by the defendant in the court below. “There was not even a demurrer on that ground.” The trial court treated all of the business of insurance as not being commerce and concluded that transactions across state lines could not be interstate commerce. The supreme court, reversing that decision, limited the question upon which it passed to “insurance transactions which stretch across state lines.” As herein-before pointed out, the court regarded it as settled that “for Constitutional purposes, certain activities of a business may be intrastate and therefore subj ect to state control, while other activities of the same business may be interstate and therefore subject to federal regulation.” The opinion of the court dealt only with the interstate character of the business.
*308The insurance business, considered as a whole, fits itself into the ■ last quotation made. The agreed facts in these cases clearly demonstrate this. Each company is organized in some state other than Kansas, where it has its general officers, who outline the plan for conducting the company’s business, appoint agents and other representatives, who make reports to the head office. These are “insurance transactions which stretch across state lines” and constitute activities among the states subj ect to federal regulation. The agreed facts show many other transactions of the insurance business transacted within the state properly classified as intrastate in character and subject to state control. We shall not repeat these at length here since they are embodied in detail in the agreed facts. It is sufficient here to say that in the fire, indemnity, casualty and surety-ship lines of insurance the insurance is not only solicited by agents in the state, but that the policies are actually written up, executed and delivered in this state both upon written and oral applications, and in some instances the agents are authorized to make oral agreements of insurance binding upon their respective companies. In life and other forms of insurance made only upon written application' — usually but not always with medical examination, and where plaintiffs at the home offices check those applications and medical examinations and approve them and prepare and sign insurance contracts — the same are not effective until actually delivered in Kansas by an agent of the insurer to the insured who has paid the first premium and who is then in good health. More than that, the agents in Kansas service the various types of policies, advise the insured as to his rights thereunder, accept for the insured claims or proofs of loss, which claims are settled by Kansas representatives of the insurer. Plaintiffs seek certificates of authority to do business in this state. Under such certificates, previously granted, plaintiffs have appointed many agents in this state, in some instances with state and district offices, and over the years have built up a large and prosperous business within the state of Kansas. This is the type of business for which they seek a state certificate of authority. It is alleged in one of the petitions that the business of insurance is highly competitive. The competition is in the getting of the business. The financial purpose involved is to get premiums, which are the basic source of plaintiffs’ income. Without the intrastate activities of plaintiffs and the premiums arising therefrom their interstate business would be nominal. Plaintiffs are not seeking to do only an *309interstate business, and if so, perhaps they would not need any certificate of authority from this state. Plaintiffs are not content to confine their business to transactions which move across state lines; they desire to enter the highly competitive field of writing insurance in this state, the field from which the money comes which is the original and principal source of plaintiffs’ income.
When each of the plaintiffs was admitted to do business in this state it either specifically or in legal effect agreed to be bound by the laws of the state respecting its business. All of the time each of the plaintiffs-,has transacted business in Kansas the state has had in effect a number of laws regulating and taxing insurance companies,which have been modified from time to time as occasion seemed to demand. (See G. S. 1935 and G. S. 1943 Supp., ch. 40.) These statutes cover a wide field and pertain not only to the form of corporate organizations; to the regulation of their investments and other matters pertaining to their solvency; the kind and form of the policies which they may issue; provisions pertaining to the duties and liabilities of their agents; the settlement and payment of losses; the provision for their taxation, but generally provide for the regulation and taxation of insurers transacting a state business in this state. The fact that*the state does these things is strongly stressed by insurers in selling policies to our citizens and securing premiums from them.
It is well settled that the insurance business is a quasi-public business and that it is so impressed with the public interest that a state, under its police powers and under its general powers to regulate corporations generally, both domestic and foreign, in the interest of the welfare of its citizens may enact and enforce laws of the kind above referred to. (See 44 C. J. S. 518 and 557; 29 Am. Jur. 59, 70, and authorities there cited.)
Plaintiffs argue in effect that all of these statutes are rendered nugatory, or at least they are thrown into such confusion that no one can tell anything about them, by the decision of the Supreme Court in U. S. v. Underwriters Assn., supra. We cannot sustain that view. As previously pointed out, the court, in the opinion relied upon, clearly stated the specific questions, and the only questions presented by the record in the case before it. Plaintiffs do not contend that the specific questions stated in the court’s opinion, and decided by it, name state statutes such as ours as being void, but argue that the invalidity of our state statutes follows as a necessary *310result of what the court decided. This point is not well taken. It is our view that if and when the Supreme Court of the United States deems it is justified upon the record before it to hold that all the state regulatory and taxing statutes pertaining to insurance companies are invalid it will do so, not by implication only but in language so clear that inferences will not have to be relied upon to determine its meaning, and in a case in which the validity of such a state statute is involved.
Since plaintiffs predicate these proceedings upon their view that the inferences to be derived from the decision of the Supreme Court in U. S. v. Underwriters Assn., supra, and since we do not sustain their view that such inferences render our statutes void, the basic premise upon which they rely fails.
Plaintiffs argue that the taxes required by our state statutes in question impose a direct burden upon plaintiffs’ interstate business in violation of the commerce clause (art. 1, § 8, clause 3) of the United States Constitution. We think the following analysis will make it clear that the point is not well taken: (1) While the taxes are referred to as premium taxes, they are not taxes directly upon premiums. Defendant does not handle the premiums and has nothing to do with the money paid as prefiiiums on the policies. The premiums collected in a year are made the basis for defendant to óompute the amount of plaintiffs’ taxes for having done business in this state within the year in question. It is not seriously contended «that there is anything wrong with this method of computing the taxes.
(2) The amount of these taxes is but little if any burden upon plaintiffs. Under our statute (G. S. 1935, 40-913) defendant is authorized to fix the rate of premiums on fire insurance. In Aetna Ins. Co. v. Travis, 121 Kan. 802, 257 Pac. 337, where the validity of an order of the insurance commissioner fixing premium rates on fire insurance was questioned, the abstracts and briefs clearly show that in fixing the rates the insurance commissioner took into account all expenses of the insurance companies, including the premium tax on fire policies. Our statutes do not authorize defendant to fix premium rates on life insurance policies, the theory being that competition in that field will keep the rates reasonable. However, we think we are justified in assuming that the directors and managing officials of each life insurance company, in determining its premium rates, take into account the premium taxes paid to the state as a *311part of the expense incident to the conduct of its business. Certainly there is nothing in this record to negative that view. The result is, plaintiffs do not pay a premium tax unless the premium has been collected, and the state permits them to include the expense of that tax in their premiums. If the state, in the exercise of its authority to raise money for state purposes, concludes to exact an indirect tax upon the holders of insurance policies, to be paid by them with their other premiums upon their policies, and as measured by such payment to exact a tax upon the insurance company for its privilege of obtaining and servicing and settling such policies in this state in harmony with its laws, we see no reason why that cannot be done. There is no contention here that such a procedure is invalid. There is no burden at all upon the insurance companies other than such clerical work as might be incident to the transaction, most if not all of which would be done in any event. Hence, there is no real basis here for saying that the so-called premium taxes upon these policies is a burden at all upon plaintiffs.
(3) The tax is not levied upon insurance transactions which cross state lines; it is measured only on the basis of business transacted in this state. It is in no sense a tax upon plaintiffs’ business transactions which move across state lines.
Plaintiffs contend the tax in question is void because of discrimination between foreign and domestic insurance companies. It is true that domestic insurance companies are taxed on a different basis. They are not required to pay a tax measured by their premiums, but they are required to pay a capital stock tax (G. S. 1935, 79-310) and a tax upon the net value of their assets (G. S. 1935, 79-324 or 79-1201). All insurance companies pay an ad valorem tax upon their real estate and tangible personal property and certain admission fees and annual fees other than the tax in question, provided for by G. S. 1935, 40-252. In form this appears equal, but in fact it is not, for domestic companies have a relatively larger amount of tangible property in this state than foreign companies; many of them have none. The fact that the tax on domestic companies is upon a different basis than that upon foreign companies does not of itself render the tax invalid. (Lincoln Nat. Life Ins. Co. v. Reed, 325 U. S. 673, 65 S. Ct. 1220, 89 L. Ed. 1861.) We are unable to find in the record evidence to support the view that the tax in question upon foreign insurance companies is greater than that levied on the home insurance companies. More than that, the counter ab*312stract of the defendant clearly demonstrates that the foreign insurance companies have not been handicapped in transacting their state business in Kansas by reason of any differences in the method of taxation.
Plaintiffs argue that the tax is grossly excessive. That is based upon the view that it greatly exceeds the amount appropriated by the state for the maintenance of its insurance department. We do not regard that as the test. As we have seen, originally the tax was intended only for the support of the state insurance department, but that plan was soon dropped and the tax on foreign insurance companies is simply a part of the state’s system of taxation, as herein-before pointed out. We see no merit in this contention. The agents’ license fees were paid without protest by some of the plaintiffs and objected to by others, but in their briefs they have presented no specific reason why those fees are invalid. We find nothing in the record which would justify us in holding them invalid.
Plaintiffs contend that congress exceeded its powers by the passage of Public Law No. 15 (79th Congress, first session) set out in note 2. When we consider the eminent statesmen who framed this measure and urged its adoption we would concur in that view with great reluctance, if at all. It is argued that congress by this act could not validate invalid state laws. We agree with that contention and do not know of anyone who takes the opposite view. As we read it, congress did not attempt to do anything of the kind, but acted in its own sphere of. authority. Under the constitution (art. 1, § 8, cl. 3) congress is given power “to regulate commerce . . . among the several states . . .” Congress was acting under that power. Perhaps it was prompted to pass the act because of the decision of the Supreme Court in U. S. v. Underwriters Assn., supra, and because of suggestions made in the dissenting opinion of dire results which might follow from the opinion, which suggestions, as we read the opinion, were characterized therein as exaggerated. The pertinent portion of this statute reads:
“That the Congress hereby declares that the continued regulation and taxation by the several States of the business of insurance is in the public interest, and that silence on the part of the Congress shall not be construed to impose any barrier to the regulation or taxation of such business by the several States.
“Sec. 2. (a) The business of insurance, and every person engaged .therein, shall be subject to the laws of the several States which relate to the regulation or taxation of such business.
“(b) No Act of Congress shall be construed to invalidate, impair, or super*313sede any law enacted by any State for the purpose of regulating the business of insurance, or which imposes a fee or tax upon such business, unless such Act specifically relates to the business of insurance: . .
No restatement by us could make clearer the intent of congress than the language used in the act. In these cases it is stipulated that congress has passed no other act relating to insurance that is applicable in the cases before us.
It is specifically conceded by counsel for some of the plaintiffs, and the view is acted upon by others, that our statutes in question were valid prior to the decision in the case of U. S. v. Underwriters Assn., supra. Plaintiffs’ contention is that that decision rendered our statutes void, but by the analysis we have hereinbefore made of that decision this contention cannot be sustained. The result is our statutes are still valid and congress, by Public Law No. 15, supra, has left the matter of regulation and taxation of insurance companies to the states.
Finally we note that these are mandamus proceedings in which the court has the measure of discretion. The amounts of the premium taxes assessed by defendant were collected by plaintiffs from their policyholders in 1944 under the specific authority or acquiescence of the state. They make no tender to pay it back to them. It was due and payable to the defendant on May 1, 1945. To permit plaintiffs to retain the amount of these taxes would amount to an unjust enrichment of them. We find no equitable reason why it should not be paid. Defendant is an executive officer, the head of a state department, whose duties are prescribed by law. Under our statute (G. S. 1935, 60-1701) mandamus lies to compel the performance of any act which the law specifically enjoins as a duty resulting from an office. Here we are asked to make an order compelling defendant not to do an act required by statute, but to do an act contrary to our statute. We could do this only in the event we found our statutes in question to be absolutely void. We are unable to so find. Legislative acts are presumed valid. Courts set them aside only when their invalidity is clear. One who attacks them has the burden of establishing their invalidity. Here plaintiffs have not sustained that burden. The result is the writs prayed for should be denied. It is so ordered.

*314


*315The following insurance companies have intervened in some one of the'cases and stipulated to abide the result: World Fire and Marine Insurance Company, Standard Insurance Company of New York, Standard Surety and Casualty Company of New York, The Hawkeye Casualty Company, The. American Fire Insurance Company, and The Gulf Insurance Company. Each of them complains of the premium tax and agents’ license fees under G. S. 1935, 40-252, and those affected thereby complain of the premium tax under G. S. 1935, 40-253, and of the firemen’s relief fund tax under G. S. 1935, 40-1701, G. S. 1943 Supp. 40-1702 and 40-1703.
A total of 22 insurance companies, by the proceedings brought or by intervening therein, have complained of the statutes in question and the taxes and fees provided for therein, while 457 other insurance companies, each organized under the laws of some state or country other than Kansas and heretofore admitted to do business in this state and assessed with the taxes upon their 1944 insurance business in Kansas and the fees provided for in the. statutes in question, have paid such premium taxes, aggregating $1,142,996.49, and fees without protest and have received their respective certificates of authority to do business in this state for the year from May 1,1945, to May 1, 1946.
Note 2.
“[Public Law 15 — 79th Congress]
[Chapter 20 — 1st Session]
[S 340]
An Act
"To express the intent of the Congress with reference to the regulation of the business of insurance
“Be it enacted by the Senate and House of Representatives of the United States of America in Congress assembled, That the Congress hereby declares that the continued regulation and taxation by the several States of the business of insurance is in the public interest, and that silence on the part of the Congress shall not be construed to impose any barrier to the regulation or taxation of such business by the several States. ,
“Sec. 2. (a) The business of insurance, and every person engaged therein, ■'shall be subject to the laws of the several States which relate to the regulation or taxation of such business.
“(b) No Act of Congress shall be construed to invalidate, impair, or supersede any law enacted by any State for the purpose of -regulating the business of insurance, or which imposes a fee or tax upon such business, unless such Act specifically relates to the business of insurance: Provided, That after January 1, 1948, the Act of July 2, 1890, as amended, known as the Sherman Act, and *316the Act of October 15, 1914, as amended, known as the Clayton Act, and the Act of September 26, 1914, known as the Federal Trade Commission. Act, as amended, shall be applicable to the business of insurance to the extent that such business is not regulated by State law.
"Sec. 3. (a) Until January 1, 1948, the Act of July 2, 1890, as amended, known as the Sherman Act, and the Act of October 15, 1914, as amended, known as the Clayton Act, and the Act of September 26, 1914, known as the Federal Trade Commission Act, as amended, and the Act of June 19, 1936, known as the Robinson-Patman Anti-discrimination Act, shall not apply to the business of insurance or to acts in the conduct thereof.
“(b) Nothing contained in this Act shall render the said Sherman Act inapplicable to any agreement to bojmott, coerce, or intimidate, or act of bojmott, coercion, or intimidation.
“Sec. 4. Nothing contained in this Act shall be construed to affect in any manner the application to the business of insurance of the Act of July 5, 1935, as amended, known as the National Labor Relations Act, or the Act of June 25, 1938, as amended, known as the Fair Labor Standards Act of 1938, or the Act of June 5, 1920, known as the Merchant Marine Act, 1920.
“Sec. 5. As used in this Act, the term ‘State’ includes the several States, Alaska, Hawaii, Puerto Rico, and the District of Columbia.
“Sec. 6. If any provision of this Act, or the application of such provision to any person or circumstances, shall be held invalid, the remainder of the Act, and the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected.
“Approved March 9, 1945.”